      Case 2:19-cv-11149-LMA-DMD Document 170 Filed 10/05/20 Page 1 of 3




#1554922                                                                             0584-20531
                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC                      *      CIVIL ACTION NO.: 2:19cv11149
              Plaintiff                        *
                                               *      SECTION “I” (3)
VERSUS                                         *
                                               *      JUDGE:
                                               *      LANCE M. AFRICK
DEQUINCY R. RICHARD                            *
               Defendant                       *      MAGISTRATE JUDGE:
                                               *      DANA M. DOUGLAS
*************************

                  MOTION TO SUBSTITUTE COUNSEL OF RECORD
        NOW INTO COURT, through undersigned counsel, come Plaintiff, REC Marine

Logistics, LLC, Third-Party Defendants, Gulf Offshore Logistics, L.L.C. and Offshore Transport

Services, LLC, who hereby move this Honorable Court for an order substituting Salvador J.

Pusateri (#21036) and Kyle A. Khoury (#33216) of the law firm Pusateri, Johnston, Guillot &

Greenbaum, LLC, located at 1100 Poydras Street, Suite 2250, New Orleans, Louisiana 70163, as

counsel of record for REC Marine Logistics, LLC, Gulf Offshore Logistics, L.L.C., and Offshore

Transport Services, LLC, replacing Fred E. Salley (#11665) of Salley & Associates in this

litigation.

                                           Respectfully submitted,

                                           /s/Salvador J. Pusateri______________________
                                           Salvador J. Pusateri, T.A. (#21036)
                                           Kyle A. Khoury (#33216)
                                           Pusateri, Johnston, Guillot & Greenbaum, LLC
                                           1100 Poydras Street, Suite 2250
                                           New Orleans, Louisiana 70163
                                           Telephone: 504-620-2500
                                           Facsimile: 504-620-2510
Case 2:19-cv-11149-LMA-DMD Document 170 Filed 10/05/20 Page 2 of 3




                              Salvador.Pusateri@pjgglaw.com
                              Kyle.Khoury@pjgglaw.com



                              /s/ Fred E. Salley
                               Fred E. Salley (#11665)
                               Salley & Associates
                               P. O. Box 3549
                               Covington, Louisiana 70434
                               Telephone: 985-867-8830
                               fsalley@charter.net




                                2
     Case 2:19-cv-11149-LMA-DMD Document 170 Filed 10/05/20 Page 3 of 3




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC                         *    CIVIL ACTION NO.: 2:19cv11149
              Plaintiff                           *
                                                  *    SECTION “I” (3)
VERSUS                                            *
                                                  *    JUDGE:
                                                  *    LANCE M. AFRICK
DEQUINCY R. RICHARD                               *
               Defendant                          *    MAGISTRATE JUDGE:
                                                  *    DANA M. DOUGLAS
*************************


                                             ORDER

       CONSIDERING THE ABOVE AND FOREGOING,

       IT IS HEREBY ORDERED Salvador J. Pusateri (#21036) and Kyle A. Khoury

(#33216) of the law firm Pusateri, Johnston, Guillot & Greenbaum, LLC, located at 1100

Poydras Street, Suite 2250, New Orleans, Louisiana 70163, are hereby substituted as counsel of

record in this litigation for Plaintiff, REC Marine Logistics, LLC, Third-Party Defendants, Gulf

Offshore Logistics, L.L.C. and Offshore Transport Services, LLC replacing Fred E. Salley

(#11665) of Salley & Associates in this litigation.

       New Orleans, Louisiana, this ____ day of_________________, 2020.



                                              __________________________________________
                                                     JUDGE LANCE M. AFRICK




                                                 3
